        Case 2:17-cv-01245-JNP-DAO Document 143 Filed 05/21/20 Page 1 of 2




        IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

                                                        ORDER GRANTING IHC’S SHORT
                                                         FORM DISCOVERY MOTION TO
  IHC HEALTH SERVICES, INC., a non-profit                 COMPEL ELAP TO PRODUCE
  Utah corporation,                                        UPDATED INFORMATION
                                                        IDENTIFYING ELAP-AFFLIIATED
           Plaintiff,                                   PATIENTS AND CLAIMS (DOC. NO.
  vs.                                                               135)
  ELAP SERVICES, LLC, a limited-liability                  Civil No. 2:17-cv-01245-JNP-DAO
  company,
           Defendant.                                              Judge Jill N. Parrish

                                                           Magistrate Judge Daphne A. Oberg



         Before the Court is Plaintiff IHC’s Short Form Discovery Motion to Compel ELAP to

Produce Updated Information Identifying ELAP-Affiliated Patients and Claims (Doc. No. 135).

Having considered the briefing and arguments of counsel at the May 19, 2020 hearing, the Court

GRANTS IHC’s Motion. The Court ORDERS ELAP to supplement its discovery responses to

provide the updated patient information requested by IHC beyond November 2018, namely

information identifying: 1) the members of ELAP-affiliated plans that have received health care

from Intermountain since November 2018; 2) IHC’s billed charges for those encounters; 3)

amounts ELAP directed plans to pay for the care received; and 4) IHC’s balance bills to ELAP

plan members since November 2018. ELAP has an ongoing duty to supplement its discovery

responses and has not provided any justification for, or authority supporting, its decision to

arbitrarily cut off the production of information after November 30, 2018.




                                                 1
Case 2:17-cv-01245-JNP-DAO Document 143 Filed 05/21/20 Page 2 of 2




 DATED this 21st day of May, 2020.

                                     BY THE COURT:



                                     Magistrate Judge Daphne A. Oberg




                                       2
